Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.	Drawing filed on 02/10/2020 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Vijayaraghavan (US 2013/0226317 A1) describes a system for the control, management and optimisation of industrial machines that is connectable to, or interfaceable with one or more industrial machines, comprising the following elements: a. sensors for the collection of at least one of intrinsic and extrinsic operational parameters of one or more said industrial machines, that are interfacing with such one or more industrial machines for the generation of the operational data relating to such industrial machines; b. a device connectable to one or more such sensors, and having the means to: i. collect and log the data relating to one or more of at least one of the intrinsic and extrinsic operational parameters of such industrial machines; ii. convert such data into a format suitable for comparison thereof with reference data; iii. relay such converted data to a server, c. a comparison device for comparison of such relayed data with 

	Gizewsk (US 2008/0162352 A1) describes a health maintenance system, comprising a subscriber segment and a system segment communicatively coupled to the subscriber segment. The subscriber segment is capable of 

	Chen (US 2017/0131710 A1) describes  a method of monitoring machine tool health. The method may include initially operating the machine tool at a desired performance level. The method also may include sensing operating parameters that are indicative of potential failure or less than the desired machine tool performance level for a plurality of components of the machine tool while the machine tool is machining a workpiece. The method also may include generating data from sensing the operating parameters. The method also may include communicating the data to a central data server, processing the data, and sending the processed data to a system for enterprise resource planning. The method also may include scheduling preventative maintenance for the machine tool, based on the processed data. In yet another aspect, the present disclosure is directed to an early warning system for the health of a plurality of machine tools. The system includes a plurality of machine tools configured to perform 

	Bryant (US 2004/0236450 A1) describes a method of modeling a mechanical system comprising a plurality of physical components, comprising: preparing a model of a mechanical system in which at least a portion of the physical 

	Zyglowicz (US 2014/0365191 A1) describesgenerating, using a model, a health profile of an industrial asset based upon data generated during an assessment period and indicative of the industrial asset. The health profile comprises at least one maintenance plan providing one or more maintenance actions that are recommended to be performed with respect to the industrial asset during a 



	Chung (US 2015/0106020 A1) describes virtue of coincident and simultaneous sensing, these quantities may be processed, by way of example and in no way limiting, with filters, fusions, cross-sensor validation, trend removal, compression, or averaging at any stage in a data transmission route comprising patient monitoring device, intermediate device such as a smartphone, and remote server. The aim of the data transmission scheme is to maximize data acquisition 

	Michon (US 2009/0299767 A1) describes a system and method for assessing the immunological status of one or more individuals in a patient population is presented. The method includes establishing a database comprising a plurality of records of information each representative of the immune status of an individual in the population, each of said records including (1) current information from one or more assays for the presence of a biochemical, and (2) individual specific information comprising one or more of said individual's medical history, said individual's doctors' observations and historical, demographic, lifestyle, and familial information relating to said individual. The method further includes processing the information in said database to find trends or patterns relating to the immune status of individuals in said patient population; and using the said trends or patterns as part of a health care related decision making process. In exemplary embodiments of the present invention, processing the information in the database includes generating a list of correlations between variables or fields in the database. The correlations in the list can be further refined automatically, and a set of hypotheses or literature citations can be linked to the final correlations. The correlations, the processing, their associated hypotheses can then be reported to a user or automatically fed into another system component to generate a medical or health related decision. In exemplary embodiments of the present invention, a first assay panel containing a plurality of cytokine assays can 

	Chung (US 10055549 B2) describes a wearable body sensor patch for monitoring a health state of a patient, comprising: an accelerometer; a first electrode pad disposed on the patch and configured to be adhesively attached to the skin of a patient; a second electrode pad disposed on the patch and configured to be adhesively attached to the skin of the patient; a microphone (i) integrated with the first pad, (ii) having a hole or a funnel bored in a non-conductive area of the first pad, (iii) configured to have a direct air or diaphragm contact with the patient's chest wall disposed on the patch, (iv) configured to detect cardiac and pulmonary acoustic signals continuously for six to twenty-four hours during which the patient performs a plurality of daily activities in an outpatient setting including walking, sitting and sleeping, and (v) configured to be coupled to one of a mobile cellular device or a remote server; and the patch having a generally rectangular shape and rounded edges and a form factor approximately the size of a human palm; wherein, the one of the cellular device or the remote server is configured to provide information related to the signals to a remote healthcare provider in one of a time delayed or a real time manner; the accelerometer determines noise level and determines if the patient is walking, sitting or sleeping; data associated with the microphone is read for the six to 

	Chabot (US 9770476 B2) describes a method for increasing energy levels in a mammalian cell, comprising administering an intracellular increasing ATP-production-amount and/or ATP-conserving amount of a composition consisting essentially of: an antioxidant polyphenol-containing herbal extract of Raspberry leaf and Yarrow; in a concentration corresponding to at least 2000 ORAC value; an antioxidant polyphenol-containing fruit extract of blueberry and cranberry; in a concentration corresponding to at least 200 ORAC value; an antioxidant sweetener in a concentration corresponding to at least 20 ORAC value, wherein the antioxidant sweetener is a maple product; and optionally, a flavor or aroma;
wherein composition has a total polyphenol content higher than 100 mg to achieve increased intracellular ATP-production and/or ATP-conservation, thus increasing energy levels in a mammalian cell.

Discenzo (US 6326758 B1) describes perform control and diagnostics operations independently on a controlled unit by utilizing advances in machinery diagnostics/prognostics in conjunction with conventional control hardware and 
According to a preferred embodiment, an integrated control and diagnostics system for a controlled unit includes a diagnostics module integrated with the motor that generates a diagnostics information signal indicative of the health of the motor. In addition, the system includes a controller integrated into the motor. 

Steffen (US 2017/0372017 A1) describes an exercise modulation system which can reduce the daily usage of insulin stimulating medication for the purpose of reducing circulating levels of insulin within the body so that the body can return from a state of insulin resistance to insulin sensitivity. For people suffering from diabetes who experience prolonged exposure to elevated levels of blood 
There is a further significant need for an exercise modulation system which can reduce the daily usage of insulin based medication for the purpose of reducing circulating levels of insulin within the body so as to reduce the financial obligation the patient and insurer share in the long-term maintenances of chronic medical conditions through the increase demand in medication. Patients should have an effective exercise modulation system which can effectively reverse the progression of a preventable disease, or improve outcomes in the treatment of 

Sackner (US 9622933 B2) describes a motorized machine for passively applying a tapping force to the bottoms of a user's feet, the machine comprising: a housing; an axis-defining mechanism coupled to the housing, the axis-defining mechanism configured to define a rocking axis; at least one pedal positioned to receive a foot of the user and mounted on the rocking axis for rocking movement of the at least one pedal; a motor arranged within the housing, the motor configured to generate rotational motion to an output shaft of the motor; a pedal rocking mechanism coupled to the output shaft and driven by the motor, the pedal rocking mechanism being configured to translate the rotational motion generated by the motor to reciprocating rocking motion of the at least one pedal about the rocking axis; and at least one bumper, height-adjustably coupled to the housing, located spaced apart from a bottom portion of the at least one pedal, the reciprocating rocking motion of the at least one pedal provided by the pedal rocking mechanism providing a positive application of force for moving the bottom portion of the pedal towards and away from the at least one bumper, wherein the motor, the pedal rocking mechanism, the at least one pedal and the at least one bumper are configured so as to cooperate to apply, by the pedal rocking mechanism, the positive application of force to the at least one pedal so as to, during operation of the motor, cause the bottom portion of the at least one .

Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for managing machine tool maintenance, the method comprising: triggering first level maintenance events on the machine tool when the health data falls outside of a tolerance; modulating a time interval between the health assessment cycles as a function of an occurrence of first level maintenance events, wherein the time interval is reduced after first level maintenance events and increased after a given number of consecutive health assessment cycles without first level maintenance events. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not 

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a system for managing machine tool maintenance, the system comprising: triggering first level maintenance events on the machine tool when the health data falls outside of a tolerance; modulating a time interval between the health assessment cycles as a function of an occurrence of first level maintenance events, wherein the time interval is reduced after first level maintenance events and increased after a given number of consecutive health assessment cycles without first level maintenance events. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-20 are allowed due to their dependency on claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 14, 2021